Citation Nr: 0722843	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition and benefits due as a former 
prisoner of war (POW).


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel




INTRODUCTION

The appellant had honorable service with the Philippine 
Commonwealth Army (USAFFE) from December 14, 1941 to May 9, 
1942, with the Recognized Guerrillas from February 17, 1943 
to October 31, 1943, and from July 17, 1945 to October 16, 
1945, and with the Regular Philippine Army from October 17, 
1945 to May 4, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  By that decision, 
the RO denied the veteran's attempt to reopen a claim for 
benefits as a former POW.   

As a matter of history, in the 1960s, the RO denied claims 
for service connection for various conditions including lung 
problems claimed as tuberculosis.  In 1999, the veteran again 
initiated claims for service connection for lung problems 
identified as tuberculosis and Koch's Infection.  The veteran 
asserted that he should be entitled to such benefits as a 
former POW.  In August 2002, the RO denied the veteran's 
claim for service connection for lung disease on the basis 
that no chronic lung problem was shown to have had its 
inception during service.  While the veteran initiated an 
appeal with a May 2003 notice of disagreement, and the RO 
supplied a statement of the case in August 2003, the veteran 
did not return a substantive appeal or VA Form 9.  This 
matter (entitlement to service connection for lung problems) 
is not on appeal before the Board.

During the course of his claim, however, and in response to 
duty to assist letters, the veteran submitted information and 
argument attempting to support the claim that he was indeed a 
former POW, deserving of benefits (and presumptions) afforded 
to former POWs.  The RO denied the veteran's claim for 
benefits as a former POW in a February 2004 letter.  The 
veteran did not appeal, but did submit additional documents.  
In August 2004, the RO denied the veteran's attempt to reopen 
his claim for benefits as a former POW.  The instant appeal 
ensued.  [While it would not be improper for the Board to 
adjudicate the instant matter in terms of whether new and 
material evidence has been received to reopen the previously 
decided claim, we note that the RO has not done so.  It does 
not prejudice the veteran (and in fact affords him a broader 
scope of review) for the Board to follow the RO's path with 
regard to this claim and to address the matter de novo.]    

In July 2006, the appellant and his son appeared before the 
undersigned Veterans Law Judge sitting at a Travel Board 
hearing held at the Manila RO.


FINDING OF FACT

The appropriate service department has certified that the 
appellant was not a POW, and no evidence has been submitted 
that presents a reasonable basis for questioning such 
certification. 


CONCLUSION OF LAW

The requirements of eligibility for VA benefits as a POW have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.9, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to notify and to assist
        
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a POW under the law.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Nevertheless, the RO provided correspondence notifying the 
veteran how he should support such a claim in September 2003, 
again in the administrative decisions in February and August 
2004, and thereafter in the December 2004 statement of the 
case.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision. VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.

Because it has not been established that the appellant is a 
POW for VA purposes, and since there is no additional and 
pertinent information to dispute the service department 
finding, further development would serve no useful purpose. 
See 38 C.F.R. § 3.159(d)(1) (2006).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "POW," and in this 
regard the service department has verified that he does not 
have the requisite service.  No amount of notice from VA can 
change the appellant's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.

VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  Here the Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

        II. Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

With regard to Philippine service, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  38 C.F.R. §§ 3.40, 3.41 (2006).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  If the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y). 

VA will accept the findings of the appropriate service 
department that a person was  a POW during a period of war 
unless a reasonable basis exists for questioning it.  38  
C.F.R. § 3.1(y).  

In this case, the VA Form 3101 dated May 1960, Certification 
of Military Service from the veteran's service department, 
(with ARCEN Form 632), showed that the service department did 
not recognize the veteran's alleged incarceration by the 
Japanese from May 10, 1942 to January 27, 1943. The service 
department stated that the data was compiled from the best 
evidence available in the files of their office and is 
considered to be factually accurate in the absence of 
evidence to the contrary.  

The ARCEN Form 632 indicated that the veteran's military 
history was determined to be as follows:

Beleaguered		14 Dec 41  	to
	06 May 42
Missing		07 May 4	to	09 May 42
No Casualty 
        Status		10 May 42	to 	16 Feb 
43
Recognized Guerrilla
        Service	17 Feb 43	to	31 Oct 43
Absent Without 
        Leave		1 Nov 43	to 	16 Jul 
45
Recognized Guerrilla
	Service	17 Jul 45	to 	16 Oct 45
Regular PA 
        Service  	17 Oct 45	to 	04 May 46

The appellant essentially contends that he was captured by 
Japanese forces on May 10, 1942 and held as a POW until his 
escape on January 26, 1943 (a period that certification 
records show the veteran was "missing" or "no casualty 
status").  

In support of his contention that he was a POW, the appellant 
has submitted numerous Philippine documents (including an 
Affidavit for Philippine Army Personnel, a Certification from 
General Headquarters, an Application for Old Age Pension, and 
a certificate of Membership in the Veteran Federation of the 
Philippines) which indicate that the veteran was a POW from 
May 1942 to January 1943.  He has also submitted statements 
identifying a list of others who were held as POWs with him 
during that time.

With regard to Philippine service, the Board reiterates that 
service department certifications document various forms of 
service.  See 38 C.F.R. §§ 3.40, 3.41.  Generally, a service 
department determination as to an individual's service shall 
be binding upon VA unless a reasonable basis exists for 
questioning it.  See 38 C.F.R. §  3.1(y); Manibog v. Brown, 8 
Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Here, the service 
department has determined that veteran was not in a POW 
status during the periods he was in the military.  The 
Philippine documents submitted by the veteran do not provide 
a reasonable basis upon which to question the findings 
certified by the appropriate service department.  The Board 
acknowledges that the Philippine documents the veteran 
submitted report that he had POW status from May 1942 to 
January 1943.  Nevertheless, these determinations are not 
binding upon the Board or VA.  As such, the probative value 
of this evidence supporting the veteran's claim is simply 
overcome by the service department determination against it.

Additionally, the Board notes that the list of names the 
veteran provided does not raise a reasonable basis upon which 
to question the service department findings.  The list of 
names was checked against the POW microfiche listing, and 
none of the names were found on that listing.  Furthermore, 
all the names listed were from a May 1946 list submitted by 
the veteran under the heading "relieved from the service of 
the Philippine Army for the convenience of the government."  
No mention was made in that extract regarding whether or not 
these individuals were indeed prisoners of war.

While the undersigned appreciated the veteran's testimony at 
the July 2006 hearing, the veteran has not raised a 
reasonable basis for questioning the service department's 
certification of non-POW service.  

In conclusion, the evidence of record raises no reasonable 
basis upon which to question the service department 
determination that the veteran was not a POW.  As such, the 
veteran's claim that he be recognized as a former POW 
prisoner of war for VA purposes must be denied. 


ORDER

Entitlement to recognition as a former POW for VA purposes is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


